ON APPLICATION FOR REHEARING
PER CURIAM.
Defendant, in its application for rehearing, alleges that a strict reading of our decision on rehearing would seem to preclude the introduction by applicant herein, upon remand of the case, of any evidence and testimony of enhancement of the market value of this or any other remaining property of plaintiff as a result of the construction of the project in question.
We did not intend to preclude the introduction of any such evidence, and do not construe our judgment as doing so. In ordering that the case be remanded for the introduction of additional evidence “by both parties,” limited to the issue of diminution in market value, we meant to permit plaintiff to produce evidence showing diminution in value and to allow defendant to *293present evidence tending to show that there has been no such diminution as a result of the construction. We believe that evidence showing enhancement in value of this and plaintiffs remaining property would be relevant and admissible to rebut plaintiff’s claim that there has been diminution in market value.
With this clarification of our judgment, the application for rehearing is denied.